DETAILED ACTION
Election/Restrictions
1.                  Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 drawn to a system.
Group II, claims 14-26 and 29-30 drawn to a method.
Group III, claim 27 drawn to a non-transitory computer-readable medium.
Group IV, claim 28 drawn to an apparatus.
The inventions listed as Groups I and II are dissimilar in that they relate to a system and a method. The inventions listed as Groups I and III are dissimilar in that they relate to a system and a non-transitory computer-readable medium. The inventions listed as Groups I and IV are dissimilar in that they relate to a system and an apparatus.  The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because there is a lack of inventive step in claim 1.
As detailed below, claim 1 is obvious over USPGPub No. 2020/0102827 (“Morris”) in view of USPGPub No. 2007/0083338 (“Griffin”) and USPGPub 2020/0182731 (“Pickens”).
Regarding claim 1, Morris teaches a system for maintaining integrally bladed rotors (paras. [0002] & [0005]-[0006]), the system comprising: at least one processor (para. [0050], i.e. the computer); and at least one memory including one or more sequences of instructions, the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the system to perform at least the following, measure an initial shape of at least one surface or edge of a first blade of the first IBR (paras. [0005], [0049]-[0050]), claim 1); obtain repair data that indicates a candidate repair to form a restored shape of the at least one surface of the first blade (para. [0051]).
While Morris teaches to use a finite element model of the damaged IBR to predict how the component will react under hot conditions, Morris fails to explicitly teach operate the IBR vibration apparatus to accumulate first vibration data of a first IBR to be tested and determining a set of values for a corresponding set of inherent vibratory properties of the first IBR based on the vibration data and a reduced order model for an IBR type to which the first IBR belongs. However, this would have been obvious in view of Griffin.
Griffin is directed to a fundamental mistuning model (FMM) for predicting vibratory response of bladed disks. Griffin teaches that reduced order models are used to address mistuning problems because ROMs have the structural fidelity of a finite element model while being much cheaper and faster (para. [0009]). Griffin teaches to infer mistuning during operating conditions via a FMM that is created by measuring vibration data of an IBR (paras. [0010], [0012], [0103], [0130] & [0179]).
In this case, Morris teaches to predict performance of an IBR via finite element analysis, wherein the performance includes vibratory performance (para. [0044]). Griffin teaches that a FMM is a more efficient and cheaper way to determine vibratory properties as compared to finite element models. Thus, in order to provide a quicker and more cost effective process, it would be obvious to modify Morris to determine vibratory parameters such as mistuning via a FMM that is created by measuring vibration data of an IBR.
Claim 1 further recites predict a change in a value of an inherent blade section vibratory property of the set of inherent vibratory properties of the first IBR based on the restored shape. Morris teaches to use a finite element model of the virtually repaired component to determine parameters of the repaired component (para. [0052]). However, as detailed above, it is obvious in view of Griffin to use FMM to predict the vibratory/mistuning parameters. For the same reasons, it would also be obvious to determine vibratory parameters of the virtually repaired component via FMM.
Given the above modification, Morris et al. determines vibratory/mistuning parameters of the damaged IBR and the virtually repaired IBR. The broadest reasonable interpretation of predict a change in a value includes re-calculating the vibratory property because the subsequent calculation will determine how the property changes. Thus, the predicting the mistuning of the virtually repaired component reads on predict a change in a value of an inherent blade section vibratory property of the set of inherent vibratory properties of the first IBR based on the restored shape because it is recalculating the mistuning parameter for the virtually repaired IBR.
Claim 1 lastly recites determine a condition of the first IBR based at least in part on the change in the value of the inherent blade section vibratory property. Morris teaches to compare the recalculated properties of the virtually repaired IBR to acceptable criteria to determine whether the IBR will be repaired with the repair data or not, i.e. condition.
Morris et al. fail to explicitly teach to measure the initial shape of the blade via an optical scanner. However, this would be obvious in view of Pickens.
Pickens is directed to measuring a surface geometry of a rotor blade in order to calculate other properties (Abstract, para. [0005]). Pickens teaches that there are numerous ways to measure a shape of a blade, including contact and non-contact systems (para. [0033]). Pickens further teaches that optical scanners are a known non-contact way to measure the shape/geometry of a blade (para. [0033]).
In this case, both Morris et al. and Pickens teach measuring a shape of a rotor blade. Pickens teaches one of skill in the art that optical scanners are a predictable way to determine the shape of a rotor blade. Thus, it would be obvious to substitute the device of Morris with an optical scanner to measure the shape of the blade.
Morris also fails to explicitly teach a display device; and present the condition on the display device. However, the examiner is taking Official notice that display devices, such as computer screens, and presenting results/calculations on a display device is well known. Since the method and calculations of Morris are carried out on a computer, it would be predictable to present the calculations and results on a computer screen. Thus, it would be obvious to modify Morris to have a display device that is configured to at least display the determined condition.
The existence of references demonstrating that one or more generic claims lack novelty or inventive step establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the different inventions supports restriction of the groups. 
As set forth in MPEP 1850; The expression "special technical feature" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature", should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same corresponding special technical features, leaving two or more dependent claims without a single general inventive concept. 
The inventions listed as Groups II and III are dissimilar in that they relate to a method and a non-transitory computer-readable medium. The inventions listed as Groups III and IV are dissimilar in that they relate to an apparatus and a non-transitory computer-readable medium. The inventions listed as Groups II and IV are dissimilar in that they relate to a method and an apparatus. The inventions also do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is a posteriori lack of unity of invention because there is a lack of inventive step in claims 27 and 28. Morris in view of Griffin and Pickens render obvious claims 28 and 29 for the same reasons detailed in the rejection to claim 1 above.
The existence of references demonstrating that one or more generic claims lack novelty or inventive step establishes that the groups do not relate to a single inventive concept.  In the absence of a common special technical feature, the concern over divergent prosecution of the different inventions supports restriction of the groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE COOK whose telephone number is 571-272-2281.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A COOK/Examiner, Art Unit 3726